Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-18, 33 are presented for examination.

DETAILED ACTION
Claim Interpretation
Claim interpretation under 35 U.S.C. 112(f) for claim 1 is maintained for the reasons presented in the previous office action.
Applicant is reminded that claim interpretation under 35 U.S.C. 112(f) simply allows the claims to be read in conjunction with the underlying structure covered in the specification. It is not a claim rejection.

Claim Objections
Claims 1, 9, 11, 15 objected to because of the following informalities:  

Regarding claim 1 line 17 manage a total power should be --“manage the total power”--
Regarding claim 9 line 16 manage a total power should be --“manage the total power”--
Regarding claim 11 line 15 manage a total power should be --“manage the total power”--
Regarding claim 15 line 14 manage a total power should be --“manage the total power”--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 9, 11  are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  Regarding claims 1, 9, 11   Claim recites “a set power budget of the plurality of ports and the plurality of SSDs”, the terminologies are unclear and the use of this phrase which renders the claim indefinite because it is not clear whether, “a set power budget” is a total system power of the plurality of ports coupled with the corresponding plurality of SSDs or the allocated power level to each of a plurality of SSD’s coupled to the corresponding plurality of powered ports. 
Further it is not clear whether the power budget of the plurality of ports and the plurality of SSD’s are different as the claim recites “a predefined power level to each of the plurality of SSD’s via the plurality of powered ports”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 8, 9, 11, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skandakumaran et. al. (U.S Patent Application Publication 2016/0085290; hereinafter “Skandakumaran”; Reference cited as prior art in previous office action) in view of Ping et al. (U.S Patent Application Publication 2015/0185813; hereinafter “Ping”; Reference cited as prior art in previous office action). 
1, Skandakumaran discloses, a network of solid state drives (SSDs) comprising: 
a switch configured to be communicatively coupled to a controller and a host client [“The PCIe non-volatile memory storage system 300 may include a host system 310,”, 0037; “The PCIe interface may provide multiple channels to access the flash memory chips on the NVM storage system 332 concurrently. Each of the channels may be controlled by a slave controller 324 which provides the master controller 322 with access to the NVM storage systems 332-336.”, 0041; “…the application software 310 and the controller 320 may provide additional functionality of monitoring and controlling the amount of power provided via the PCIe interface to the NVM storage as described in detail below”, 0042-0043; Fig.3; ( i.e. the PCIe interface corresponds to the switch) ];  , wherein the switch comprises a plurality of powered ports [“the power may be provided directly to the memory via a plurality of PCIe interface channels “, 0017;” The channels of the NVM storage systems 332-336 may be implemented as part of a PCIe interface ..”, 0040-0041; 0060;(i.e. the PCIe interface channels corresponds to the ports)]  and
 a plurality of SSDs configured to be communicatively coupled to the plurality of powered ports [ 0035;  “The non-volatile memory storage systems 332-336 shown in FIG. 3 may be directly connected to a PCIe interface…The PCIe interface may provide multiple channels to access the flash memory chips on the NVM storage system 332 concurrently. Each of the channels may be controlled by a slave controller 324 which provides the master controller 322 with access to the NVM storage systems 332-336.”, 0041; 0076 ;( i.e. the plurality of storage devices coupled to the PCIe interface through the multiple channels powered by the PCIe interface)], 
wherein the switch is configured to deliver up to a predefined power level to each of the plurality of SSDs via the plurality of powered ports [0017; 0041; “The PCIe interface (e.g., bus or slot) may provide power to each of the NVM storage systems 332-336. However, the PCIe interface is limited in the amount of power that may be safely supplied to a NVM storage system. For example, the PCIe interface may provide a maximum power of up to 25 W...” 0042;” At block 814, it may be determined whether the power consumption and/or the temperature exceed predetermined or preset limits…” 0077],
 wherein each of the plurality of SSDs consumes power [“The power monitoring module 430 may monitor the amount of power consumed by attached NMVDs. For example, the power monitoring module 430 may monitor the amount of power consumed by each of the NVM storage systems 332-336…” 0046], and 
wherein the controller [0042; “a power control module 400..”, 0043;] is configured to manage the predefined power level for each of the plurality of SSDs by identifying the power consumed by each of the plurality of SSDs [“0046;” controlling power supplied via a PCIe interface using a credit system, in accordance with an embodiment of the present disclosure. For example, the overall power provided to NVMDs via a PCIe interface may rely on a power credit system for the attached NVMD. A total amount of power credits available for the NVMD may be determined, power credit amounts may be assigned to each operation that may be performed on the attached NVMD, and an available power credit amount may be continually updated. … 0076;” The method 700 may advantageously limit the overall power consumed by non-volatile memory devices (NVMD) by ensuring the new operations do not cause the amount of power consumed by the attached NVMD to exceed power thresholds”, 0065 ( i.e. managing the predefined power level for each of the plurality of SSDs) ; 0076;0086-0087]. 
Wherein the controller is also configured to manage a total power shared by the  plurality of SSDs by either limiting the performance of write commands by the SSDs or  adjusting the  frequency of issuing write commands to the SSD’s, [“..The new operation may be any application operation to be executed on the NVMD (e.g., read, write, erase, etc.).  ..”, 0061;  “applying a timing offset to newly received operations, the operations being performed in parallel on the NVMD may be staggered to reduce the chance of peaks aligning and causing the overall power consumption of the NVMD to exceed the power limits of the PCIe interface.  After the new operation has been executed on the NVMD at block 618, the overall process may proceed to block 620”, 0063; “ Based upon the monitoring of the power consumption at block 620, the timing offset(s) may be adjusted to ensure that the power consumption does not exceed the PCIe interface limits”, 0064; 0071-0072],  based on a set power budget of the plurality of ports and the plurality of SSD’s [0042; “A total amount of power credits available for the NVMD may be determined, power credit amounts may be assigned to each operation that may be performed on the attached NVMD, and an available power credit amount may be continually updated.  Accordingly, when a new operation is to be executed on the NVMD, the new operation may be compared to the available credit to determine whether the operation should proceed. .. The method 700 may advantageously limit the overall power consumed by non-volatile memory devices (NVMD) by ensuring the new operations do not cause the amount of power consumed by the attached NVMD to exceed power thresholds.0065; 0077; (i.e. adjusting the frequency of issuing write commands by stalling or delaying the operation to manage the power consumption of the storage devices not to exceed the allocated power limit.)].
However Skandakumaran does not expressly disclose wherein the controller is configured to allocating a new power level to deliver to each of the plurality of SSDs based on the power consumed by each of the plurality of SSD, and wherein a total power is shared between the plurality of SSDs using an average allocation for each of the plurality of SSDs and the allocation is reduced by an amount for one of the plurality of SSDs, while the allocation is increased by that amount for at least another of the plurality of SSDs.
In the same field of endeavor (e.g. dynamically allocating and/or redistributing thermal budget to each memory group in a memory array from a total memory thermal budget based on the power consumption of each memory group.),  Ping teaches, 
wherein the controller[“The dynamic thermal budget logic 120 “, Fig. 1 120]  is configured to allocating a new power level to deliver to each of the plurality of SSDs based on the power consumed by each of the plurality of SSD [“ The dynamic thermal budget logic 120 can receive the current and/or power measurement information from each voltage regulator controller or other measurement means, and determine the instant current consumption and/or power consumption information for each memory group. .. Based on the instant power consumption measurements for each memory group, the dynamic thermal budget logic 120 can transmit credits to the memory groups 1 through N. The credits can be adjusted to be increased or decreased dynamically over time. The credits can be assigned, for example, every 20 microseconds (.mu.s)”, 0032;“By unevenly allocating credits across the various memory groups, the system's behavior is impacted because each memory group can operate at different load levels and still remain within an overall thermal budget. In other words, the thermal budget is tailored to the individual demands of each memory group, while still keeping within the limitations of the system as a whole.” 0039; 0042-0043; “flash memory array unit(s) 515”, 0049; “The memory controller 545 and the flash memory 515 may constitute a solid state drive/disk (SSD).” 0050;].
and wherein a total power is shared between the plurality of SSDs using an average allocation for each of the plurality of SSDs [0006; “the dynamic thermal budget logic 120 can assign, at least initially, an equal number of credits to each of the memory groups in the memory array. …, 0034;” Although four memory groups are illustrated in FIG. 3 (i.e., memory groups 1, 2, 3, and N), it will be understood that any suitable number of memory groups can be used and still fall within the inventive concepts disclosed herein.  The total thermal budget can be predetermined.  In other words, the total thermal budget can be defined or calculated in advance, and can be a fixed quantity.  The total thermal budget of the memory array unit can be initially divided evenly across the various memory groups 1 through N. For example, each memory group can initially be assigned a fraction of the total thermal budget (TTB).  In other words, each memory group can initially be assigned TTB/N of the total thermal budget “, 0040; Fig.3; (i.e.  dividing the total budget among N memory groups to receive equal number of credits initially. Therefore using an average allocation for each memory group)]; 
and the allocation is reduced by an amount for one of the plurality of SSDs, while the allocation is increased by that amount for at least another of the plurality of SSDs [0041-0042; (i.e based on the instant power consumption adjusting the initial allocation); “The increase and reduction of the credits to the various memory groups is performed in such a manner that the total thermal budget of the memory array unit 205 for the various memory groups is not exceeded. In other words, an increase in credits to a particular memory group that has relatively high instant power consumption may result in a decrease to another memory group that has a relatively low instant power consumption. The total thermal budget is therefore distributed unevenly across the various memory groups according to their workload. Such uneven distribution is periodically modified over time so that the thermal budget is allocated efficiently and accurately according to the changing circumstances. That is, a low credit user can give or otherwise make available credits to a high credit user from within a pool of credits. “, 0036; 0039; ( i.e. it is apparent that the credit allocation for a memory group is increased by amount and decreased for another memory group by that amount to balance the total budget);] .


Regarding claim 2, Skandakumaran discloses the plurality of SSDs are directly coupled to the plurality of powered ports [0017; 0041; 0060].  
Regarding claim 5, Skandakumaran discloses,  wherein the power consumed by each of the plurality of SSDs is identified by calculating the power consumed by each of the plurality of SSDs during one or more predetermined time periods in real-time[0046; 0065; 0076;” the amount of power consumed and the temperature during execution of each operation at block 914 may be compared to the power consumption and temperature of the NVMD while the NVMD is idle determined at block 912…”0085; 0086; the power consumption and temperature of the NVMD may be again monitored over time while the operations are being performed by the NVMD… if it is determined that the power and temperature characteristics of the attached NVMD change over time, the assigned credit values for each operation may be adjusted”, 0087-0088].  
Ping also teaches wherein the power consumed by each of the plurality of SSDs is identified by calculating the power consumed by each of the plurality of SSDs during one or more predetermined time periods in real-time[0039;0042-0043]


Regarding claim 9, Skandakumaran discloses, a network of solid state drives (SSDs) comprising:
 a switch comprised of a plurality of powered ports [[“the power may be provided directly to the memory via a plurality of PCIe interface channels “, 0017; ““The PCIe interface may provide multiple channels to access the flash memory chips on the NVM storage system 332 concurrently. Each of the channels may be controlled by a slave controller 324 which provides the master controller 322 with access to the NVM storage systems 332-336.”, 0041; “…the application software 310 and the controller 320 may provide additional functionality of monitoring and controlling the amount of power provided via the PCIe interface to the NVM storage as described in detail below”, 0042-0043; Fig.3; ( i.e. the PCIe interface corresponds to the switch and interface channels corresponds to the ports));
 a plurality of SSDs configured to be communicatively coupled to the plurality of powered ports[0017; 0035; ;” The channels of the NVM storage systems 332-336 may be implemented as part of a PCIe interface connecting processors executing the application software 310 to the NVM storage systems 332-336..”, 0040-0041 0041] and 
a server rack space, wherein the switch and the plurality of SSDs are configured to occupy the server rack space [“The servers 150 and 160 may implement the computing system 200 shown in FIG. 2. Each of the client’s 110-130 and the servers 150-160 may be communicatively coupled to a network 140. Server 150 may be connected to a plurality of storage devices 152 and 154. Server 160 may be connected to a plurality of storage devices 162 and 164.” 0035; 0037]; and
a controller configured to be communicatively coupled to the switch[ 0037; “Each of the channels may be controlled by a slave controller 324 which provides the master controller 322 with access to the NVM storage systems 332-336.”, 0041; 0042;” a power control module 400 ..”, 0043], wherein the controller is configured to manage a maximum power level allocated to each of the plurality of SSDs by identifying a power consumed by each of the plurality of SSDs [ “The PCIe interface (e.g., bus or slot) may provide power to each of the NVM storage systems 332-336. However, the PCIe interface is limited in the amount of power that may be safely supplied to a NVM storage system. For example, the PCIe interface may provide a maximum power of up to 25 W...” 0042; 0046;” controlling power supplied via a PCIe interface using a credit system, in accordance with an embodiment of the present disclosure. For example, the overall power provided to NVMDs via a PCIe interface may rely on a power credit system for the attached NVMD. A total amount of power credits available for the NVMD may be determined, power credit amounts may be assigned to each operation that may be performed on the attached NVMD, and an available power credit amount may be continually updated. … 0076;” The method 700 may advantageously limit the overall power consumed by non-volatile memory devices (NVMD) by ensuring the new operations do not cause the amount of power consumed by the attached NVMD to exceed power thresholds”, 0065; 0076; 0086; “…if it is determined that the power and temperature characteristics of the attached NVMD change over time, the assigned credit values for each operation may be adjusted.”, 0087];   
Wherein the controller is also configured to manage a total power shared by the  plurality of SSDs by either limiting the performance of write commands by the SSDs or  adjusting the  frequency of issuing write commands to the SSD’s, [“..The new operation may be any application operation to be executed on the NVMD (e.g., read, write, erase, etc.).  ..”, 0061;  “applying a timing offset to newly received operations, the operations being performed in parallel on the NVMD may be staggered to reduce the chance of peaks aligning and causing the overall power consumption of the NVMD to exceed the power limits of the PCIe interface.  After the new operation has been executed on the NVMD at block 618, the overall process may proceed to block 620”, 0063; “ Based upon the monitoring of the power consumption at block 620, the timing offset(s) may be adjusted to ensure that the power consumption does not exceed the PCIe interface limits”, 0064; 0071-0072],  based on a set power budget of the plurality of ports and the plurality of SSD’s [0042; “A total amount of power credits available for the NVMD may be determined, power credit amounts may be assigned to each operation that may be performed on the attached NVMD, and an available power credit amount may be continually updated.  Accordingly, when a new operation is to be executed on the NVMD, the new operation may be compared to the available credit to determine whether the operation should proceed. .. The method 700 may advantageously limit the overall power consumed by non-volatile memory devices (NVMD) by ensuring the new operations do not cause the amount of power consumed by the attached NVMD to exceed power thresholds.0065; 0077; (i.e. adjusting the frequency of issuing write commands by stalling or delaying the operation to manage the power consumption of the storage devices not to exceed the allocated power limit.)].

However Skandakumaran does not expressly disclose the controller adjusting the maximum power level to deliver to each of the plurality of SSDs based on the power consumed by each of the plurality of SSDs and wherein a total power is shared between the plurality of SSDs using an average allocation for each of the plurality of SSDs and the allocation is reduced by an amount for one of the plurality of SSDs, while the allocation is increased by that amount for at least another of the plurality of SSDs.

In the same field of endeavor (e.g. dynamically allocating and/or redistributing thermal budget to each memory group in a memory array from a total memory thermal budget based on the power consumption of each memory group.),  Ping teaches, 
wherein the controller [“The dynamic thermal budget logic 120 “, Fig. 1 120] adjusting the maximum power level to deliver to each of the plurality of SSDs based on the power consumed by each of the plurality of SSDs [“The dynamic thermal budget logic 120 can receive the current and/or power measurement information from each voltage regulator controller or other measurement means, and determine the instant current consumption and/or power consumption information for each memory group. .. Based on the instant power consumption measurements for each memory group, the dynamic thermal budget logic 120 can transmit credits to the memory groups 1 through N. The credits can be adjusted to be increased or decreased dynamically over time. The credits can be assigned, for example, every 20 microseconds (.mu.s)”, 0032; “By unevenly allocating credits across the various memory groups, the system's behavior is impacted because each memory group can operate at different load levels and still remain within an overall thermal budget. In other words, the thermal budget is tailored to the individual demands of each memory group, while still keeping within the limitations of the system as a whole.” 0039; 0042-0043; 0049; “...SSD”, 0050].
and wherein a total power is shared between the pluralities of SSDs using an average allocation for each of the plurality of SSDs0006; “the dynamic thermal budget logic 120 can assign, at least initially, an equal number of credits to each of the memory groups in the memory array. …, 0034;” Although four memory groups are illustrated in FIG. 3 (i.e., memory groups 1, 2, 3, and N), it will be understood that any suitable number of memory groups can be used and still fall within the inventive concepts disclosed herein.  The total thermal budget can be predetermined.  In other words, the total thermal budget can be defined or calculated in advance, and can be a fixed quantity.  The total thermal budget of the memory array unit can be initially divided evenly across the various memory groups 1 through N. For example, each memory group can initially be assigned a fraction of the total thermal budget (TTB).  In other words, each memory group can initially be assigned TTB/N of the total thermal budget “, 0040; Fig.3; (i.e.  dividing the total budget among N memory groups to receive equal number of credits initially. Therefore using an average allocation for each memory group)]
, and the allocation is reduced by an amount for one of the plurality of SSDs, while the allocation is increased by that amount for at least another of the plurality of SSDs [0041-0042; “The increase and reduction of the credits to the various memory groups is performed in such a manner that the total thermal budget of the memory array unit 205 for the various memory groups is not exceeded. In other words, an increase in credits to a particular memory group that has relatively high instant power consumption may result in a decrease to another memory group that has a relatively low instant power consumption. The total thermal budget is therefore distributed unevenly across the various memory groups according to their workload. Such uneven distribution is periodically modified over time so that the thermal budget is allocated efficiently and accurately according to the changing circumstances. That is, a low credit user can give or otherwise make available credits to a high credit user from within a pool of credits. “, 0036; 0039; ( i.e. it is apparent that the credit allocation for a memory group is increased by amount and decreased for another memory group by that amount to balance the total budget);] .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skandakumaran with Ping. Ping’s teaching of dynamically redistributing the thermal budget to each memory group from the total memory thermal budget will substantially improve 


Regarding claim 11, Skandakumaran discloses, a method of implementing a plurality of SSDs over a network, the method comprising:  
identifying a total system power [“...the PCIe interface is limited in the amount of power that may be safely supplied to a NVM storage system.  For example, the PCIe interface may provide a maximum power of up to 25 W. Exceeding this amount of power may cause damage to the interface and/or the attached NVM storage…”, 0042; “Based upon the monitoring of the power consumption at block 620, the timing offset(s) may be adjusted to ensure that the power consumption does not exceed the PCIe interface limits”, 0064]; 
allocating a power level to each of a plurality of SSDs communicatively coupled to a plurality of powered ports of a switch [“the power may be provided directly to the memory via a plurality of PCIe interface channels “, 0017; “The channels of the NVM storage systems 332-336 may be implemented as part of a PCIe interface connecting processors executing the application software 310 to the NVM storage systems 332-336..”, 0040-0041; 0060;(i.e. the PCIe interface channels corresponds to the ports and allocating power to the NVM storage systems via the PCIe interface); 0035; “The PCIe interface (e.g., bus or slot) may provide power to each of the NVM storage systems 332-336. However, the PCIe interface is limited in the amount of power that may be safely supplied to a NVM storage system. For example, the PCIe interface may provide a maximum power of up to 25 W...” 0042;” At block 814, it may be determined whether the power consumption and/or the temperature exceed predetermined or preset limits. In some embodiments, the determination of whether the power consumption and/or the temperature exceed predetermined or preset limits may be performed by the power monitoring module 430 and the temperature monitoring module 440. The predetermined or preset limits may be set by a user or an administrator of the system…” 0077 (i.e. the plurality of storage devices coupled to the PCIe interface through the multiple channels powered by the PCIe interface)],
identifying a power consumed by each of the plurality of SSDs [“The PCIe interface (e.g., bus or slot) may provide power to each of the NVM storage systems 332-336. However, the PCIe interface is limited in the amount of power that may be safely supplied to a NVM storage system. For example, the PCIe interface may provide a maximum power of up to 25 W...” 0042; 0046 ;” controlling power supplied via a PCIe interface using a credit system, in accordance with an embodiment of the present disclosure. For example, the overall power provided to NVMDs via a PCIe interface may rely on a power credit system for the attached NVMD. A total amount of power credits available for the NVMD may be determined, power credit amounts may be assigned to each operation that may be performed on the attached NVMD, and an available power credit amount may be continually updated. … 0076;” The method 700 may advantageously limit the overall power consumed by non-volatile memory devices (NVMD) by ensuring the new operations do not cause the amount of power consumed by the attached NVMD to exceed power thresholds”, 0065; 0086; “…if it is determined that the power and temperature characteristics of the attached NVMD change over time, the assigned credit values for each operation may be adjusted.”, 0087]; 
wherein the total of the allocated power levels does not exceed the total system power [0064; 0065; 0076]; 
         wherein the total of the allocated different power level to each of the plurality of SSDs does not exceed the total system power[ 0042; 0065;0076; 0086-0087; ( i.e. ensuring that the adjusted/ updated power credits of the storage devices does not exceed their power thresholds in order operate within the power limit of the interface) ]
managing a total power shared by the  plurality of SSDs by either limiting the performance of write commands by the SSDs or  adjusting the  frequency of issuing write commands to the SSD’s, [“..The new operation may be any application operation to be executed on the NVMD (e.g., read, write, erase, etc.).  ..”, 0061;  “applying a timing offset to newly received operations, the operations being performed in parallel on the NVMD may be staggered to reduce the chance of peaks aligning and causing the overall power consumption of the NVMD to exceed the power limits of the PCIe interface.  After the new operation has been executed on the NVMD at block 618, the overall process may proceed to block 620”, 0063; “ Based upon the monitoring of the power consumption at block 620, the timing offset(s) may be adjusted to ensure that the power consumption does not exceed the PCIe interface limits”, 0064; 0071-0072],  based on a set power [0042; “A total amount of power credits available for the NVMD may be determined, power credit amounts may be assigned to each operation that may be performed on the attached NVMD, and an available power credit amount may be continually updated.  Accordingly, when a new operation is to be executed on the NVMD, the new operation may be compared to the available credit to determine whether the operation should proceed. .. The method 700 may advantageously limit the overall power consumed by non-volatile memory devices (NVMD) by ensuring the new operations do not cause the amount of power consumed by the attached NVMD to exceed power thresholds.0065; 0077; (i.e. adjusting the frequency of issuing write commands by stalling or delaying the operation to manage the power consumption of the storage devices not to exceed the allocated power limit.)].

However Skandakumaran does not expressly disclose detecting an imbalance in the power consumed by each of the plurality of SSDs, and allocating a different power level to deliver to each of the plurality of SSDs based on the power consumed by each of the plurality of SSDs.

In the same field of endeavor (e.g. dynamically allocating and/or redistributing thermal budget to each memory group in a memory array from a total memory thermal budget based on the power consumption of each memory group.),  Ping teaches, 
detecting an imbalance in the power consumed by each of the plurality of SSDs [“...Such uneven distribution is periodically modified over time so that the thermal budget is allocated efficiently and accurately according to the changing circumstances. That is, a low credit user can give or otherwise make available credits to a high credit user from within a pool of credits”, 0036; 0049; “...SSD”, 0050], and allocating a different power level to deliver to each of the plurality of SSDs based on the power consumed by each of the plurality of SSDs [0036; ( i.e allocating/ modifying  the power level to balance the power credits to remain within the power budget); “ The dynamic thermal budget logic 120 can receive the current and/or power measurement information from each voltage regulator controller or other measurement means, and determine the instant current consumption and/or power consumption information for each memory group. .. Based on the instant power consumption measurements for each memory group, the dynamic thermal budget logic 120 can transmit credits to the memory groups 1 through N. The credits can be adjusted to be increased or decreased dynamically over time. The credits can be assigned, for example, every 20 microseconds (.mu.s)”, 0032; “By unevenly allocating credits across the various memory groups, the system's behavior is impacted because each memory group can operate at different load levels and still remain within an overall thermal budget. In other words, the thermal budget is tailored to the individual demands of each memory group, while still keeping within the limitations of the system as a whole.” 0039; 0042-0043].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skandakumaran with Ping. Ping’s teaching of dynamically redistributing the thermal budget to each memory 

Regarding claim 12, Skandakumaran discloses,  wherein the power consumed by each of the plurality of SSDs is identified by calculating the power consumed by each of the plurality of SSDs during one or more predetermined time periods in real-time[0046; 0065; 0076;” the amount of power consumed and the temperature during execution of each operation at block 914 may be compared to the power consumption and temperature of the NVMD while the NVMD is idle determined at block 912…”0085; 0086; the power consumption and temperature of the NVMD may be again monitored over time while the operations are being performed by the NVMD… if it is determined that the power and temperature characteristics of the attached NVMD change over time, the assigned credit values for each operation may be adjusted”, 0087-0088].  

Claims 6, 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Skandakumaran  in view of Ping as applied to claims 5, 12 further in view of Thangaraj et al. (U.S Patent  Application publication 2016/0116968; hereinafter “Thangaraj”). 

       Regarding claim 6, Skandakumaran discloses the power consumed during one or more predetermined time periods in real-time [0046; 0065; 0076;” the amount of power consumed and the temperature during execution of each operation at block 914 may be compared to the power consumption and temperature of the NVMD while the NVMD is 
However Skandakumaran, Jreji does not expressly disclose a root-mean-square power consumption is calculated for each of the plurality of SSDs 
 In the same field of endeavor (e.g. power management of storage system within the assigned credits by managing the data transactions across multiple memory devices of the storage system) Thangaraj teaches, 
a root-mean-square power consumption is calculated for each of the plurality of SSDs [“power monitoring module 232 monitors the average (e.g., RMS) or instantaneous power consumed by storage controller 124, NVM controllers 130, NVM devices 140, 142, and other processes so as to obtain the current power consumption corresponding to the total power drawn by the storage device”, 0086; 0078; 0090]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skandakumaran in view of Jreji with Thangaraj. Thangaraj’s teaching of monitoring the average power consumption will substantially improve Skandakumaran in view of Ping’s system to obtain the current power consumption corresponding to the total power drawn by the storage device to maintain the power limit of the interface. 

s 3, 4, 7, 14, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Skandakumaran in view  of Ping  as applied to claims 1, 11 further in view of Jreji et al. (U.S Patent Application Publication 2015/0331473; hereinafter “Jreji”; Reference cited in previous office action)
Regarding claim 3, Skandakumaran, Ping discloses the limitations outlined in claim 1. 
 However Skandakumaran, Ping does not expressly disclose wherein the plurality of ports are comprised of Ethernet ports
In the same field of endeavor (e.g. dynamically managing power to Non-volatile memory express devices (NVMe), by receiving performance , read/ write metrics and power budget data),  
Jreji teaches, wherein the plurality of ports are comprised of Ethernet ports [0037-0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skandakumaran in view of Ping with Jreji. Jreji’s teaching of controlling the amount of power provided to the SSD/ NVMe devices based on the performance data and input/ output workloads via sideband channel will substantially improve the performance and reduce power consumption of Skandakumaran in view of Ping’s system by managing the power of the storage devices through dedicated sideband channel.

Regarding claim 4, Skandakumaran discloses the plurality of SSDs are communicatively coupled to the plurality of powered ports [0035; 0041; 0076] 


Regarding claims 7, 14 Skandakumaran discloses the power consumed by each of the plurality of SSDs is identified [“The PCIe interface (e.g., bus or slot) may provide power to each of the NVM storage systems 332-336. However, the PCIe interface is limited in the amount of power that may be safely supplied to a NVM storage system. For example, the PCIe interface may provide a maximum power of up to 25 W...” 0042; 0046 ;” controlling power supplied via a PCIe interface using a credit system, in accordance with an embodiment of the present disclosure. For example, the overall power provided to NVMDs via a PCIe interface may rely on a power credit system for the attached NVMD. A total amount of power credits available for the NVMD may be determined, power credit amounts may be assigned to each operation that may be performed on the attached NVMD, and an available power credit amount may be continually updated. … 0076;” The method 700 may advantageously limit the overall power consumed by non-volatile memory devices (NVMD) by ensuring the new operations do not cause the amount of power consumed by the attached NVMD to exceed power thresholds”, 0065; 0086; “…if it is determined that the power and temperature characteristics of the attached NVMD change over time, the assigned credit values for each operation may be adjusted.”, 0087]; 



 The dynamic thermal budget logic 120 can determine whether the amount of current or power being consumed by a particular memory group is approaching, is at, or exceeds the assigned number of credits for the particular memory group…”, 0034; “..for a plurality of fixed periods of time, periodically repeating the detecting of at least one of the amount of current or power being consumed by each of the plurality of memory groups..”,claim 3 ]
However Skandakumaran, Ping does not expressly disclose, a number of commands pending in one or more memory buffers of each of the plurality of SSDs.
Jreji teaches a number of commands pending in one or more memory buffers of each of the plurality of SSDs [0006; 0024-0025; “.a first weight may be assigned to the aggregated read/write volume of root ports in the PCIe bus, as received from CPU 101, a second weight may be assigned to the volume of I/O usage for the PCI slots, as collected from a bus controller, and a third weight may be assigned to a volume of read and write operations recorded by a software application..”, 0030].

Regarding claim 33, Skandakumarn, Ping teaches the limitations outlined in claim 1.
Jreji teaches wherein the controller uses a connectivity standard and a protocol to manage the predefined power level for each of the plurality of SSDs [0019; 0021; 0023; 0037].

Claims 15,  17, 18, is rejected under 35 U.S.C. 103 as being unpatentable over Skandakumaran in view  of Jreji in view of Zohar et al. (U.S Patent Application publication 2007/0016726; hereinafter “Zohar”)
Regarding claim 15, Skandakumaran discloses a method of implementing a plurality of SSDs over a network, the method comprising: 
receiving a command from a host client [“At block 614, a new operation to be executed on the NVMD may be received.  In some instances, the new operation may be received at controller 320 from a processor 312 executing application software 314.  The new operation may be any application operation to be executed on the NVMD (e.g., read, write, erase, etc.).  After the new operation has been received at block 614, the overall process may proceed to block 616.” 0061];   
identifying a power consumed by each of the plurality of SSDs [“The PCIe interface (e.g., bus or slot) may provide power to each of the NVM storage systems 332-336. However, the PCIe interface is limited in the amount of power that may be safely supplied to a NVM storage system. For example, the PCIe interface may provide a maximum power of up to 25 W...” 0042; 0046 ;” controlling power supplied via a PCIe interface using a credit system, in accordance with an embodiment of the present disclosure. For example, the overall power provided to NVMDs via a PCIe interface may rely on a power credit system for the attached NVMD. A total amount of power credits available for the NVMD may be determined, power credit amounts may be assigned to each operation that may be performed on the attached NVMD, and an available power credit amount may be continually updated. … 0076;” The method 700 may advantageously limit the overall power consumed by non-volatile memory devices (NVMD) by ensuring the new operations do not cause the amount of power consumed by the attached NVMD to exceed power thresholds”, 0065; 0086; “…if it is determined that the power and temperature characteristics of the attached NVMD change over time, the assigned credit values for each operation may be adjusted.”, 0087]; and 
issuing the command to one of the plurality of SSDs[“The amount of available credits may be the total number of system credits determined at block 712 less the number of credits previously assigned to operations currently being implemented on the NVMD. If the credits assigned to the new operation at block 716 exceed the available credits, then the process may proceed to block 720. However, if the credits assigned to the new operation at block 716 do not exceed the available credits, then the process may proceed to block 722.” 0071;” At block 722, the new operation may be released to the NVMD and executed...” 0073].
managing a total power shared by the  plurality of SSDs by either limiting the performance of write commands by the SSDs or  adjusting the  frequency of issuing write commands to the SSD’s, [“..The new operation may be any application operation to be executed on the NVMD (e.g., read, write, erase, etc.).  ..”, 0061;  “applying a timing offset to newly received operations, the operations being performed in parallel on the NVMD may be staggered to reduce the chance of peaks aligning and causing the overall power consumption of the NVMD to exceed the power limits of the PCIe interface.  After the new operation has been executed on the NVMD at block 618, the overall process may proceed to block 620”, 0063; “ Based upon the monitoring of the power consumption at block 620, the timing offset(s) may be adjusted to ensure that the power consumption does not exceed the PCIe interface limits”, 0064; 0071-0072],  based on a set power budget of the plurality of SSD’s [0042; “A total amount of power credits available for the NVMD may be determined, power credit amounts may be assigned to each operation that may be performed on the attached NVMD, and an available power credit amount may be continually updated.  Accordingly, when a new operation is to be executed on the NVMD, the new operation may be compared to the available credit to determine whether the operation should proceed. .. The method 700 may advantageously limit the overall power consumed by non-volatile memory devices (NVMD) by ensuring the new operations do not cause the amount of power consumed by the attached NVMD to exceed power thresholds.0065; 0077; (i.e. adjusting the frequency of issuing write commands by stalling or delaying the operation to manage the power consumption of the storage devices not to exceed the allocated power limit.)].

However Skandakumaran does not expressly disclose detecting a number of commands pending in each of a plurality of SSDs; detecting an imbalance in the number of commands pending in each of the plurality of SSDs; the command allocating a new power level to deliver to the one of the plurality of SSDs based on the power consumed by each of the plurality of SSDs.
Ping teaches, 
the command allocating a new power level to deliver to the one of the plurality of SSDs based on the power consumed by each of the plurality of SSDs [“The dynamic thermal budget logic 120 can receive the current and/or power measurement information from each voltage regulator controller or other measurement means, and determine the instant current consumption and/or power consumption information for each memory group. .. Based on the instant power consumption measurements for each memory group, the dynamic thermal budget logic 120 can transmit credits to the memory groups 1 through N. The credits can be adjusted to be increased or decreased dynamically over time. The credits can be assigned, for example, every 20 microseconds (.mu.s)”, 0032; ““By unevenly allocating credits across the various memory groups, the system's behavior is impacted because each memory group can operate at different load levels and still remain within an overall thermal budget. In other words, the thermal budget is tailored to the individual demands of each memory group, while still keeping within the limitations of the system as a whole.” 0039; 0042-0043; 0049; “..SSD”, 0050]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skandakumaran with Ping. Ping’s teaching of dynamically redistributing the thermal budget to each memory group from the total memory thermal budget will substantially improve 

However Ping does not expressly teach detecting a number of commands pending in each of a plurality of SSDs; detecting an imbalance in the number of commands pending in each of the plurality of SSDs;
In the same field of endeavor (e.g. Balancing the input output (IO) requests in a plurality of mass storage devices), Zohar teaches,
detecting a number of commands pending in each of a plurality of SSDs[ “In an alternative embodiment, the plurality of mass storage devices include sub-groups of mass storage devices, each sub-group having a respective cache communicating with its sub-group, each respective cache including IO request queues corresponding to the sub-group of mass storage devices communicating with the cache, each IO request queue storing IO requests for its device prior to the IO requests being serviced therein, and detecting the reduced service level includes determining that an imbalance exists in a length of one of the IO request queues of one of the respective caches compared to the other IO request queues of the cache”, 0028]; 
detecting an imbalance in the number of commands pending in each of the plurality of SSDs[ “the method for detecting the reduced service level is assumed to comprise measuring lengths of IO read request queues 22 and write request queues 24 at each cache 20.  If the length of a specific IO read request queue differs from an average length of the IO read request queues 22 by a predetermined read request value, or if the length of a specific IO write request queue differs from an average length of the IO write request queues 24 by a predetermined write request value the respective disk is assumed to be operating at the reduced level. ..”, 0074 ; “In a system monitoring step 74, manager 54 and caches 20 monitor operations and parameters of the system to ensure that the even load balancing is maintained.  Manager 54 monitors activity of interfaces 26, caches 20 and/or disks 12; caches 20 monitor the lengths of the IO request queues in their sets 23”, 0075; “If in step 76 it appears that an imbalance is occurring or may occur, in a reaction step 78 the manager and/or caches 20 take action to correct the actual or possibly impending imbalance”, 0077];
It would have been obvious to one of ordinary person skilled in the art at the time of filing to combine the teachings of Skandakumaran in view of Ping with Zohar. Zohar’s teaching of detecting the input /output (IO) request queues of plurality of storage devices through the pluralities of Cache will substantially improve Skandakumaran in view of Ping’s system to balance the memory operations by rerouting the IO request to a different storage device instead of a storage device operating at a reduced service level. 
Regarding claim 17, Zohar teaches, wherein the command is issued to the SSD with a number of pending commands that is lowest of the detected number of commands pending in each of the plurality of SSD’s [0074;-0075; 0079; (i.e. detecting imbalance with the cache and rerouting the requests to a different cache that is not having an enlarged queue].  
.  

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Skandakumaran in view  of Ping in view of Zohar as applied to claim 15 further in view of Parks et al. (U.S Patent Application publication 2008/0184042; hereinafter “Parks”)
Regarding claim 16, Skandakumaran discloses the command is issued to the SSD [0071; 0073; 0086] with a power consumption that is lowest of the identified power consumed by the plurality of SSDs.  
 However Skandakumaran, Ping and Zohar does not expressly disclose issuing command to the SSD with the lowest power consumption.
In the same field of endeavor (e.g. assigning tasks to the processors based on the type of function to manage power and performance in a hybrid computing system), Parks teaches 
issuing command that is lowest of the identified power consumed [“the hybrid computing device 200 may further include a low power processor 201 that may consume less power than the high performance processor 202 but may also provide reduced functionality”, 0034; “… ..When lower performance is sufficient for a desired level of functionality of the hybrid device, control of any of the peripheral devices (204, 205, 206, or 207) may change to the low power processor 201 from the high performance processor 202.   ...” 0035; “one example... When a function for which a low level of power may be used to be performed is requested, the low power processor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skandakumaran in view of Ping in view of Zohar with Parks. Parks teaching of assigning the request based on the power needs of the requested function will substantially improve Skandakumaran in view of Ping in view of Zohar’s system to conserve power for the different input/output (IO) operations.

Response to Arguments
   Applicant's arguments filed on 11/23/2020 have been fully considered, but they are not persuasive to the extent that is applicable to the current pending claims. 
       Applicant argues in substance that: 
A. Regarding claims 1, 9, 11, 15: 
    i) Ping does not disclose “wherein the controller is configured to manage the predefined power level for each of the plurality of SSDs by ... allocating a new power level to deliver to each of the plurality of SSDs based on the power consumed by each of the plurality of SSD, wherein a total power is shared between the plurality of SSDs 
                
The examiner respectfully traverses applicant’s arguments for the following reasons:

As to Point A:
Regarding claims 1, 9,  11, 15, Skandakumaran  discloses  a power control module [0042-0043] manages the predefined power level  for each of the plurality non-volatile memory devices (NVMD) by monitoring the power consumption of the operations being executed by  the NVMD without exceeding the power thresholds[0065; 0076; 0086-0087].

 However Skandakumaran does not expressly disclose wherein the controller is configured to allocating a new power level to deliver to each of the plurality of SSDs based on the power consumed by each of the plurality of SSD, and wherein a total power is shared between the plurality of SSDs using an average allocation for each of the plurality of SSDs and the allocation is reduced by an amount for one of the plurality of SSDs, while the allocation is increased by that amount for at least another of the plurality of SSDs.



Ping discloses a controller[“The dynamic thermal budget logic 120 “, Fig. 1 120]  to allocating a new power level to deliver to each of the memory group based on the current/ power consumption [0032;0049-0050] , i.e allocating a new power level to each of the memory group based on their power consumption and still remain within the overall budget.
 Further Ping also discloses “...each memory group can initially be assigned TTB/N of the total thermal budget“, 0040, Fig.3  and then based on the power consumption credit allocation for a memory group is increased by an amount  and it is decreased by that amount for another memory group to balance the total power budget[0041-0042;0036-0039]  i.e initially allocating equal number of credits by dividing the total budget among N memory groups to receive equal number of credits for an average allocation and based on the power consumption of the memory group, the allocation is increased or decreased to balance the total budget.

      In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In light of these teachings, Skandakumaran and Ping together teaches the limitations “wherein the controller is configured to manage the predefined power level for each of the plurality of SSDs by identifying the power consumed by each of the ;”, to the extent it is claimed

B.  The newly amended limitations for claims 1, 9, 11, 15   are rejected as setforth in this rejection.

Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Erez, U.S Patent Application Publication 2016/0041786, teaches a storage module and method are provided for optimized power utilization.  A storage module is provided comprising a storage controller and a plurality of memory dies in communication with the storage controller. The storage controller determines if sufficient power is available to perform an operation on one of the memory dies.  In response to determining that sufficient power is not available to perform the operation on one of the memory dies, the storage controller determines if suspending an in-progress operation on another one of the memory dies would provide enough power to perform the operation.  In response to determining that suspending the in-progress operation would provide enough power to perform 
Choi et al., U.S Patent Application Publication 2013/0075611, teaches adaptive power reduction for a solid-state storage device to dynamically control power consumption.
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187                  

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187